DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.
Applicant’s amendment of claim 21 and the addition of new claim 42, in the paper of 7/18/2022, is acknowledged.  Applicants' arguments filed on 7/18/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 21-42 are present and at issue.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 42 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Newly added claim 42 is rejected under this statute on the basis that the claimed method wherein the method does not include enzymatically reducing xylose to xylitol is not supported by applicants specification at the time of filing and is thus considered new matter.  It is noted that applicants should state where applicants have support for newly added claims and amendments and applicants have not done such.  A search of applicants specification and originally filed claims does not find support for this newly added claims.

Claim 42 is further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 42 is directed to all possible methods for obtaining oxidation products from a mixture of n sugars selected from the group consisting of C5 and C6 sugars, wherein n is at least 2 and the mixture of sugars contains xylose and arabinose, the process comprising: Page 5 of 11Application No. 16/847,861 Amendment "B" and Response Reply to Final Office Action of Apr. 18, 2022 enzymatically oxidizing the sugars xylose and arabinose to xylonic acid and arabonic acid, respectively, by means of one or more dehydrogenase(s) using an oxidized redox cofactor selected from NAD+ and/or NADP ; regenerating the redox cofactor selected from NAD+ and/or NADP+ by an enzymatic cofactor regeneration system, wherein the enzymatic cofactor regeneration system uses an enzyme selected from the group consisting of alcohol dehydrogenases, sugar dehydrogenases, NAD(P)H oxidases, and lactate dehydrogenases; and enzymatically converting arabonic acid which has formed and xylonic acid which has formed further into 2-keto-3-deoxysugar acids by means of a dehydratase, wherein the method does not include enzymatically reducing xylose to xylitol.  The specification fails to describe sufficient representative species of these methods and the various components required for which no predictability of structure with correlated functions is apparent.  Given this lack of sufficient representative species of methods, applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize applicants were in possession of the claimed invention.
	Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.


Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 21-25, 31, 33-41 are rejected under 35 U.S.C. 103 as being unpatentable over Wirtz et al. (WO 2014/076012, for an English translation see US 2015/0291988, all citations herein refer to the US document), Nidetzky et al. and Stephens et al. (J. of Bacteriology, Vol 189, Issue 5, pp 2181-2185, March 2007).
This rejection was stated in the previous office action as it applied to the previous claims.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  For applicants convenience the original rejection is repeated herein.
Wirtz et al. teach a process for obtaining oxidation products from a mixture of sugars comprising xylose and arabinose.  Wirtz et al.  teach said methods of obtaining arabonic acid lactone, arabonic acid and xylitol from a mixture of arabinose and xylose wherein xylose is in excess and some portion of the xylose remains unreacted comprising incubating a mixture of arabinose and xylose with in the presence of arabinose dehydrogenase, xylose reductase and redox cofactors NADPH and NADP+ (claim 15 and example 6).  Wirtz et al. teach that the sugars can be obtained from a lignocellulosic material including straw, husks, bagasse, or grasses [0025] which lignocellulosic material can be pretreated by a process such as alkaline aqueous alcohol treatment with a C1-C4 alcohol [0026].  Wirtz et al. teach that the inclusion of the xylose reductase serves to recycle the redox cofactors [0039] and that the arabonic acid produced may be further dehydrated and oxidized to 2-keto-3-deoxyarabonic acid to .alpha.-ketoglutaric acid semialdehyde and to alpha-keto glutarate [0036] and teach that sugars which are not converted in the described process may subjected to further enzymatic methods. [0047]. Wirtz et al. does not explicitly teach a second stage in which the unreacted xylose is converted to equal amounts of xylitol and xylonic acid and/or xylonolactone.
Nidetzky et al. teach the coupled enzymatic production of xylitol and xylonic acid from xylose by incubation of xylose with xylose reductase and xylose dehydrogenase or of xylitol and gluconic acid by incubation of xylose and glucose with xylose reductase and glucose dehydrogenase in the presence of NADH/NAD+ (see Figure 1).
Stephens et al. teach the genetic analysis of D-xylose metabolism in Caulbacter crescentus.  Stephens et al. disclose a comparison of the degradative pathway of D-xylose yielding -ketoglutarate in Azospirillum brasilense and Caulobacter crescentus.  Stephens et al. further disclose the cloning and identification of a number of genes encoding xylonate dehydratase and D-2-keto-3-deoxyxylonate dehydratase from Caulobacter crescentus.
One of ordinary skill in the art before the effective filing date would motivated to combine the enzymes for the conversion of xylose to xylitol to the compositions of the methods taught by Wirtz et al., so as to more efficiently use the products taught by Wirtz et al. to produce -ketoglutarate.  As Wirtz et al. teach that sugars which are not converted in the described process may subjected to further enzymatic methods, it would have been obvious to further convert the unprocessed xylose in the methods of Wirtz et al. to xylitol and xylonic acid as taught by Nidetzky et al. as Niedetsky et al. teach that xylitol is a useful alternative sweetener.  The expectation of success is high based upon the high level of skill in the art as taught by both Wirtz et al., Niedetsky et al. and Stephens et al. who teach all that is necessary to practice the obvious methods.
Applicants Arguments:
	Applicants submit that Claim 21 recites a method for the oxidation of xylose, not the reduction of xylose to xylitol.  Applicants submit that In rejecting the claims, the Office Action appears to refer instead to a process for the reduction of xylose to generate xylitol. Applicants submit this is incorrect.  Applicants submit that Arguments made by the Examiner regarding the skilled person's alleged motivation to convert xylose to xylitol are simply inapplicable to the presently claimed methods.  Applicants submit that Indeed, the reduction of xylose to xylitol as taught by the prior art teaches away from the claimed method where xylose and arabinose are collectively oxidized. 
Applicants submit that In Example 6 of Wirtz, xylitol is obtained from xylose. Applicants submit that Wirtz here describes xylonate, the oxidation product of xylose, as an undesired by product.  
Applicants submit that Nidetzky likewise focuses on the production of xylitol (as an alternative natural sweetener, see page 387, left column). Applicants submit that According to the cited art, considering both products xylitol and D-xylonic acid, the oxidation product is seen as a by-product without specific use.  Applicants submit that Nidetzky states that xylonic acid does not yet have a fully explored technical potential. (page 395, left column). 
Applicants submit that Stephens does not remedy these deficiencies or provide motivation for considering the oxidation of xylose in a method for producing sugar products from a sugar mixture. Applicants submit that Stephens is limited to description of a biochemical pathway of metabolic relevance to a particular microorganism. 
Applicants amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is found nonpersuasive for the reasons previously made of record and for those reasons repeated herein.
Initially in response to applicant's arguments against the references, Wirtz et al. and Nidetzky et al. and Stephens individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

In response to Applicants submission that claim 21 recites a method for the oxidation of xylose, not the reduction of xylose to xylitol and the Office Action appears to refer instead to a process for the reduction of xylose to generate xylitol, applicants are reminded that claim 21 does not recite a method for the oxidation of xylose, but rather “a method for obtaining oxidation products…” which includes both oxidation and reduction.  In response to Applicants submission that the reduction of xylose to xylitol as taught by the prior art teaches away from the claimed method where xylose and arabinose are collectively oxidized is not found persuasive for the reasons previously stated.  As previously stated, One of ordinary skill in the art before the effective filing date would motivated to combine the enzymes for the conversion of xylose to xylitol to the compositions of the methods taught by Wirtz et al., so as to more efficiently use the products taught by Wirtz et al. to produce -ketoglutarate.  As Wirtz et al. teach that sugars which are not converted in the described process may subjected to further enzymatic methods, it would have been obvious to further convert the unprocessed xylose in the methods of Wirtz et al. to xylitol and xylonic acid as taught by Nidetzky et al. as Niedetsky et al. teach that xylitol is a useful alternative sweetener.  . 
In response to Applicants submission that in Example 6 of Wirtz, xylitol is obtained from xylose and applicants submit that Wirtz here describes xylonate, the oxidation product of xylose, as an undesired by product, this is not considered an accurate representation of Wirtz et al. and further not considered relevant to the basis of the rejection which is based upon the teachings of all of the references as stated above.  One of ordinary skill in the art before the effective filing date would motivated to combine the enzymes for the conversion of xylose to xylitol to the compositions of the methods taught by Wirtz et al., so as to more efficiently use the products taught by Wirtz et al. to produce -ketoglutarate.  As Wirtz et al. teach that sugars which are not converted in the described process may subjected to further enzymatic methods, it would have been obvious to further convert the unprocessed xylose in the methods of Wirtz et al. to xylitol and xylonic acid as taught by Nidetzky et al. as Niedetsky et al. teach that xylitol is a useful alternative sweetener.  . 
In response to applicants submission that Nidetzky likewise focuses on the production of xylitol and Nidetzky states that xylonic acid does not yet have a fully explored technical potential, this is not found persuasive to the rejection which is based upon the teachings of all three references.
In response to applicants submission that Stephens does not remedy these deficiencies or provide motivation for considering the oxidation of xylose in a method for producing sugar products from a sugar mixture, this is not found persuasive as stated previously, One of ordinary skill in the art before the effective filing date would motivated to combine the enzymes for the conversion of xylose to xylitol to the compositions of the methods taught by Wirtz et al., so as to more efficiently use the products taught by Wirtz et al. to produce -ketoglutarate.  As Wirtz et al. teach that sugars which are not converted in the described process may subjected to further enzymatic methods, it would have been obvious to further convert the unprocessed xylose in the methods of Wirtz et al. to xylitol and xylonic acid as taught by Nidetzky et al. as Niedetsky et al. teach that xylitol is a useful alternative sweetener. 

Thus claims 21-25, 31, 33-41 are rejected under 35 U.S.C. 103 as being unpatentable over Wirtz et al. (WO 2014/076012, for an English translation see US 2015/0291988, all citations herein refer to the US document), Nidetzky et al. and Stephens et al. (J. of Bacteriology, Vol 189, Issue 5, pp 2181-2185, March 2007).

Claims 26-30 and 32, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wirtz et al. (WO 2014/076012, for an English translation see US 2015/0291988, all citations herein refer to the US document), Nidetzky et al. and Stephens et al. (J. of Bacteriology, Vol 189, Issue 5, pp 2181-2185, March 2007). as applied to claim 21-25, 31, 33-41 above, and further in view of Novick and Tyler (Journal of Bacteriology Vol 149, No. 1, pp 364-367, Jan 1982).
This rejection was stated in the previous office action as it applied to the previous claims.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  For applicants convenience the original rejection is repeated herein.
The teachings of Wirtz et al., Nidetzky et al. and Stephens et al. are stated above.
As stated above, one of ordinary skill in the art before the effective filing date would motivated to combine the enzymes for the conversion of xylose to xylitol to the compositions of the methods taught by Wirtz et al., so as to more efficiently use the products taught by Wirtz et al. to produce -ketoglutarate.  As Wirtz et al. teach that sugars which are not converted in the described process may subjected to further enzymatic methods, it would have been obvious to further convert the unprocessed xylose in the methods of Wirtz et al. to xylitol and xylonic acid as taught by Nidetzky et al. as Niedetsky et al. teach that xylitol is a useful alternative sweetener.  The expectation of success is high based upon the high level of skill in the art as taught by both Wirtz et al., Niedetsky et al. and Stephens et al. who teach all that is necessary to practice the obvious methods.
Novick and Tyler (Journal of Bacteriology Vol 149, No. 1, pp 364-367, Jan 1982) teach L-arabinose metabolism in Azospirillum Brasiliense and the identification and isolation of the enzymes involved in the conversion of L-arabinose to -ketoglutarate.  Novick and Tyler teach the isolation and specific activities of L-arabinose dehydratase, L-arabinose dehydrogenase, L-2-keto-3-deoxyarabonate dehydratase (L-KDA) and alpha- KGSA dehydrogenase from Azospirillum Brasiliense.
Stephens et al. teach the genetic analysis of D-xylose metabolism in Caulbacter crescentus.  Stephens et al. teach the cloning and identification of the gene encoding xylonate dehydratase and D-2-keto-3-deoxyxylonate dehydratase from Caulobacter crescentus.

One of ordinary skill in the art before the effective filing date would further motivated to use the enzymes taught by Novick and Tyler  and Stephens et al. in the methods made obvious above by Wirtz et al., Nidetzky et al. and Stephens et al.   Specifically it would have been obvious to use the L-arabinose dehydratase, L-arabinose dehydrogenase, L-2-keto-3-deoxyarabonate dehydratase (L-KDA) and alpha- KGSA dehydrogenase enzymes from Azospirillum Brasiliense taught by Novick and Tyler in the methods made obvious above by Wirtz et al., Nidetzky et al. and Stephens et al.  Specifically it would have been obvious to use xylonate dehydratase and D-2-keto-3-deoxyxylonate dehydratase from Caulobacter crescentus  taught by Stephens et al. in the methods made obvious above by Wirtz et al., Nidetzky et al. and Stephens et al.  The expectation of success is high based upon the high level of skill in the art as taught by Wirtz et al., Niedetsky et al., Stephens et al. and Novick and Tyler who teach all that is necessary to practice the obvious methods.
Applicants Response:
	Applicants traverse this rejection as above and on the basis that Novick/Tyler fails to remedy the deficiencies of the other references already discussed above.
This argument is not found persuasive for the reasons discussed above and the Novick and Tyler reference is used with regard to the dependent claims 26-30 and 32.

Thus claims 26-30 and 32, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wirtz et al. (WO 2014/076012, for an English translation see US 2015/0291988, all citations herein refer to the US document), Nidetzky et al. and Stephens et al. (J. of Bacteriology, Vol 189, Issue 5, pp 2181-2185, March 2007). as applied to claim 21-25, 31, 33-41 above, and further in view of Novick and Tyler (Journal of Bacteriology Vol 149, No. 1, pp 364-367, Jan 1982).

Remarks
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930. The examiner can normally be reached 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



rgh
9/21/2022                                                                                                                                                                                                 

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652